         Case 1:20-cv-00897-NONE-BAM Document 19 Filed 04/21/21 Page 1 of 3



 1
     JONATHAN O. PENA, ESQ.
 2   CA Bar ID No. 278044
 3   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 4   Fresno, CA 93721
 5   Telephone: 559-412-5390
     Fax: 866-282-6709
 6
     info@jonathanpena.com
 7   Attorney for Plaintiff
 8
                          UNITED STATES DISTRICT COURT
 9
                        EASTERN DISTRICT OF CALIFORNIA
10
11
                                      )              Case No. 1:20-cv-00897-BAM
     MAYRA MARGARITA HERNANDEZ, )
12
                                      )              STIPULATION AND ORDER FOR
               Plaintiff,             )              EXTENSION OF TIME
13
                                      )
         vs.                          )
14
                                      )
15   ANDREW SAUL,                     )
     Commissioner of Social Security, )
16                                    )
                                      )
               Defendant.             )
17
                                      )
18                                    )
                                      )
19                                    )
20
21         IT IS HEREBY STIPULATED, by and between the parties through their
22   respective counsel of record, with the Court’s approval, that Plaintiff shall have a
23   30-day extension of time, from April 26, 2021 to May 26, 2021, for Plaintiff to
24   serve on defendant with PLAINTIFF’S CONFIDENTIAL LETTER BRIEF. All
25   other dates in the Court’s Scheduling Order shall be extended accordingly.
26         This is Plaintiff’s first request for an extension of time. Plaintiff respectfully
27   states that the requested extension is necessary due several merit briefs being due
28   on the same week. Counsel requires additional time to brief the issues thoroughly


                                            1
         Case 1:20-cv-00897-NONE-BAM Document 19 Filed 04/21/21 Page 2 of 3



 1   for the Court’s consideration. Defendant does not oppose the requested extension.
 2   Counsel apologizes to the Defendant and Court for any inconvenience this may
 3   cause.
 4
 5                                  Respectfully submitted,
 6   Dated: April 19, 2021          PENA & BROMBERG, ATTORNEYS AT LAW
 7
 8
                                 By: /s/ Jonathan Omar Pena
 9                                 JONATHAN OMAR PENA
10
                                   Attorneys for Plaintiff

11
12
     Dated: April 19, 2021          PHILLIP A. TALBERT
13                                  Acting United States Attorney
14                                  DEBORAH LEE STACHEL
                                    Regional Chief Counsel, Region IX
15
                                    Social Security Administration
16
17
                                 By: */s/ Daniel P. Talbert
18                                 Daniel P. Talbert
19                                 Special Assistant United States Attorney
                                   Attorneys for Defendant
20
                                   (*As authorized by email on April 19, 2021)
21
22
23
24
25
26
27
28



                                          2
          Case 1:20-cv-00897-NONE-BAM Document 19 Filed 04/21/21 Page 3 of 3



 1                                          ORDER
 2
            Pursuant to the Parties stipulation, and good cause appearing, the Court HEREBY
 3
     GRANTS the request. The Plaintiff shall file the Confidential Letter Brief no later than May 26,
 4
     2021. All other dates in the Court’s Scheduling Order (Doc. No.11.) shall be extended
 5
     accordingly.
 6
 7   IT IS SO ORDERED.
 8
        Dated:      April 21, 2021                           /s/ Barbara   A. McAuliffe           _
 9                                                    UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 3
